



SECURED PROMISSORY NOTE
(US WORKING CAPITAL)
$9,103,194
August 2, 2018

This SECURED PROMISSORY NOTE (US WORKING CAPITAL) (this “Secured Note”), dated
as of August 2, 2018, is made by The Beautiful Group Management, LLC, a Delaware
limited liability company (“TBG USA” or the “Borrower”) in favor of Regis Corp.,
a Minnesota corporation, for itself and as agent for each of the other Regis
Entities (in such capacities, together with its successors and assigns,
the “Holder”). This Secured Note shall be secured by the Collateral on the terms
and conditions set forth in the Security Documents.
1.    Definitions.
(a)    Certain Capitalized Terms. The terms “Affiliate,” “Bankruptcy Code,”
“Collateral,” “Lien,” “Person,” “Security Documents,” “Settlement Agreement,”
“Third Party,” “Transaction Agreements,” “UCC,” and “US Dollar,” shall have the
respective meanings given to those terms in the US Guarantee and Security
Agreement.
(b)    Definitions. When used in this Secured Note, the following terms shall
have the following respective meanings:
“Contingent Payment Right” shall have the meaning set forth in Section 3(c)
below.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would become an Event of Default.
“Event of Default” shall have the meaning set forth in Section 6 below.
“Exchange Date” shall mean the Maturity Date, provided, that, as of such date,
the following conditions precedent have occurred: (i) no Default or Event of
Default has occurred, (ii) the Borrower and the other TBG Entities have paid all
rent and other amounts due and payable under the Sublease and the other
Transaction Agreements through the Maturity Date, (iii) all Holder Expenses and
all other Note Obligations (other than unpaid principal and accrued interest
under this Secured Note and Preparation Expenses) have been paid in full in
cash, (iv) all mandatory prepayments in respect of any Monetization Event
occurring on or prior to the Maturity Date have been paid in accordance with
Section 3(b) below, and (v) the TBG Entities and TBG Holdings shall have
executed and delivered the Contingent Payment Right to the Holder.
“Holder Expenses” shall mean (i) all reasonable and documented fees and expenses
incurred by the Holder (including the reasonable fees and expenses of counsel)
in connection with the enforcement or protection of any of the Holder’s rights
and remedies under the Note Documents, including, without limitation, in
connection with any work-out, restructuring, or collection of the Note
Obligations, any foreclosure on any Collateral, or any bankruptcy or insolvency
proceeding filed by or against any TBG Entity or TBG Holdings, and (ii)
Preparation Expenses.
“Interest Rate” shall mean the rate per annum equal to LIBOR plus 1.00%.
“LIBOR” shall mean, for an interest period equal to twelve months, the rate per
annum determined by the Holder at approximately 11:00 a.m. (London time) on the
date that is two business days prior to the commencement of such interest period
by reference to the interest settlement rates for deposits in US Dollars for
such interest period, as set forth by (i) the ICE Benchmark Administration,
(ii) any successor service or entity that has been authorized by the U.K.
Financial Conduct Authority to administer the London Interbank Offered Rate or
(iii) any service selected by the Holder that has been nominated by such an
entity as an authorized information vendor for the purpose of displaying such
rates. For purposes of LIBOR, each interest period shall be twelve months, the
initial interest period shall commence on the date of this Secured Note, and
each subsequent interest period shall commence upon the expiration of the
preceding interest period.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, financial condition or results of operations of the TBG
Entities taken as a whole; or (b) the ability of the TBG Entities taken as a
whole to perform their obligations under the Note Documents.
“Maturity Date” shall mean August 2, 2020.
“Monetization Event” shall mean (i) any sale, lease, exclusive license,
exchange, consolidation, merger, corporate reconstruction, amalgamation,
demerger, assignment, arrangement, composition, conveyance, or transfer of (x)
more than 15% of the book value of the aggregate assets of any TBG Entity to a
Third Party or (y) more than 15% of the equity (whether voting or non-voting) of
any TBG Entity to a Third Party, or (ii) any consolidation with or merger or
amalgamation of any TBG Entity with or into any Third Party, in each case of
clauses (i) or (ii), whether in a single transaction or a series of related
transactions,





--------------------------------------------------------------------------------





directly, indirectly, voluntarily, involuntarily, by operation of law, pursuant
to a merger, corporate reconstruction, amalgamation, arrangement, composition,
reorganization, dissolution, consolidation, bankruptcy, judicial process, or
otherwise.
“Net Proceeds” shall mean the proceeds received by any TBG Entity or TBG
Holdings (including, without limitation, any cash received by way of deferred
payment pursuant to a note or installment receivable, purchase price adjustment
receivable, royalty receivable, or otherwise, and any casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Monetization Event, net of (i) reasonable and customary out-of-pocket
fees and expenses incurred by such party in connection therewith (including,
without limitation, legal, accounting, and investment banking fees and expenses)
and (ii) taxes paid or reasonably estimated to be payable as a result thereof.
“Note Documents” shall mean (i) this Secured Note, (ii) the US Guarantee and
Security Agreement, (iii) the other Security Documents, and (iv) all other
documents, instruments and agreements that govern or secure the Note
Obligations, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
“Note Obligations” shall mean all debt, principal, interest, fees, charges,
expenses and other amounts, and all obligations, covenants, and duties owing by
the Borrower to the Holder of any kind and description under, arising from, or
relating to the Note Documents, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, including,
without limitation, all Holder Expenses.
“Paid in Full” or “Payment in Full” shall mean the indefeasible payment in full
in US Dollars of all Note Obligations other than indemnification and cost
reimbursement obligations for which a claim has not been made; provided, that,
any unpaid principal and accrued interest under this Secured Note shall be
deemed “Paid in Full” if the Exchange Date has occurred.
“Preparation Expenses” shall mean all fees and expenses incurred by the Holder
(including the reasonable fees and expenses of counsel) in connection with the
preparation, negotiation, execution, delivery, and recordation of the Settlement
Agreement and the Note Documents, not to exceed $75,000 in the aggregate,
provided, that, the foregoing cap shall include any and all “Preparation
Expenses” payable to Holder by Borrower or any of its Affiliates pursuant to any
other agreements entered into on the date hereof, including, without limitation
any promissory notes made in favor of Holder.
“Regis Entities” shall mean each of (i) the Holder, (ii) Regis, Inc., a
Minnesota corporation, and (iii) The Barbers, Hairstyling for Men & Women, Inc.,
a Minnesota corporation.
“Sublease” shall mean the Master Sublease (United States), dated as of October
1, 2017, by and between Regis Corp., a Minnesota corporation, as sublessor, and
TBG USA, as subtenant, as amended, supplemented, restated or otherwise modified
from time to time.
“TBG Entities” shall mean each of (i) the Borrower; (ii) Archetype Capital
Group, LLC, a Delaware limited liability company; (iii) The Beautiful Group
Ventures, LLC (f/k/a The Beautiful Group Real Estate, LLC), a Delaware limited
liability company; (iv) TBG IP Holder, LLC, a Delaware limited liability
company; and (v) any successors or assigns of any of the foregoing entities in
clauses (i) through (iv).
“TBG Holdings” shall mean The Beautiful Group Holdings, LLC, a Delaware limited
liability company.
“US Guarantee and Security Agreement” shall mean the US Guarantee and Security
Agreement, of even date herewith, by and among the Holder, as secured party, and
the Borrower, TBG IP Holder, LLC, a Delaware limited liability company, and TBG
Holdings, as grantors, as amended, supplemented, restated or otherwise modified
from time to time.
2.    Note.
(a)    Note Amount. FOR VALUE RECEIVED, the Borrower hereby unconditionally
promises to pay to the order of the Holder the original principal sum of NINE
MILLION ONE HUNDRED THREE THOUSAND ONE HUNDRED NINETY-FOUR DOLLARS ($9,103,194)
(the “Note Amount”), pursuant to the terms and conditions set forth herein.
(b)    Interest Rate; Default Rate. This Secured Note shall bear interest at the
Interest Rate from the date hereof until all Note Obligations are Paid in Full.
Interest shall be computed on the basis of a year of 360 days and the actual
number of days elapsed.
(c)    Payment of Interest. Interest accrued hereunder shall be due and payable
as follows:
(i)     on August 2, 2019, in kind by capitalizing such interest and adding such
interest to the principal amount of this Secured Note;





--------------------------------------------------------------------------------





(ii)     on the Maturity Date, in cash, provided, however, that if the Exchange
Date has occurred, interest shall be paid in kind by capitalizing such interest
and adding such interest to the principal amount of this Secured Note that is
incorporated into the Contingent Payment Right; and
(iii)     as provided in Sections 3 and 6 below.
(d)    Payment of Principal. Subject to Sections 3 and 6 below, the principal
amount of this Secured Note, together with accrued interest, shall be due and
payable in cash in full on the Maturity Date, provided, however, that if the
Exchange Date has occurred, this Secured Note shall convert to a Contingent
Payment Right as set forth in Section 3(c).
(e)    Form of Payments. All payments hereunder shall be made in US Dollars by
wire transfer in immediately available funds to an account designated by the
Holder to the Borrower.
(f)     No Set-Off by Borrower. All payments by the Borrower under this Secured
Note shall be made without set-off, reduction, or counterclaim of any kind and
without any deduction or withholding for any taxes or fees of any nature;
provided, however, that if the Borrower shall be required to deduct or withhold
any taxes from such payments, then (a) the sum payable shall be increased as
necessary so that, after making all required deductions or withholdings
(including on amounts payable pursuant to this subsection 2(f)), the Holder
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (b) the Borrower shall make such
deductions or withholdings, (c) the Borrower shall pay the full amount deducted
to the relevant governmental authority in accordance with applicable law, and
(d) the Borrower shall otherwise indemnify and save harmless the Holder from any
such taxes (including interest, additions to tax or penalties applicable
thereto).
3.    Special Payment Provisions.
(a)    Optional Prepayment. The Borrower may prepay the outstanding amount
hereof in whole or in part at any time, without premium or penalty, provided
that, together with any such prepayment, the Borrower shall pay any and all
accrued but unpaid interest on the principal amount so prepaid.
(b)    Mandatory Prepayments.
(i)    The Note Obligations shall be prepaid in cash using 100% of the Net
Proceeds of any Monetization Event until the Note Obligations are Paid in Full.
All mandatory prepayments of the Note Obligations shall be made no later than
five (5) business day after the receipt by the Borrower of such Net Proceeds.
(ii)    All mandatory prepayments of the Note Obligations shall be applied,
first, to all Holder Expenses (other than Preparation Expenses, so long as no
Event of Default is ongoing) until paid in full, second, to all accrued and
unpaid interest until paid in full, third to the unpaid principal amount until
paid in full, and fourth, to all other Note Obligations and other amounts
payable hereunder.
(c)    Exchange. Upon the occurrence of the Exchange Date, the Borrower shall be
entitled to exchange this Secured Note for a contingent payment right in the
form attached as Exhibit A hereto (the “Contingent Payment Right”), which
Contingent Payment Right shall be payable in an amount equal to all unpaid
principal and accrued interest under this Secured Note outstanding as of the
Exchange Date. Upon the occurrence of the Exchange Date, (i) this Secured Note
shall be deemed Paid in Full (and all Preparation Expenses shall be
automatically waived) and the Original Contingent Payment Amount set forth in
the Contingent Payment Right shall be equal to all unpaid principal and accrued
interest under this Secured Note outstanding as of the Exchange Date; and (ii)
this Secured Note (but not the Contingent Payment Right) shall automatically be
cancelled and of no further force or effect without any further action of the
parties hereto.
4.    Highest Lawful Rate.
Notwithstanding anything herein to the contrary, if during any period for which
interest is computed hereunder, the amount of interest computed on the basis
provided for in this Secured Note, together with all fees, charges and other
payments which are treated as interest under applicable law, as provided for
herein or in any other document executed in connection herewith, would exceed
the amount of such interest computed on the basis of the Highest Lawful Rate,
the Borrower shall not be obligated to pay, and the Holder shall not be entitled
to charge, collect, receive, reserve or take, interest in excess of the Highest
Lawful Rate, and during any such period the interest payable hereunder shall be
computed on the basis of the Highest Lawful Rate. As used herein, “Highest
Lawful Rate” means the maximum non-usurious rate of interest, as in effect from
time to time, which may be charged, contracted for, reserved, received or
collected by the Holder in connection with this Secured Note under applicable
law.





--------------------------------------------------------------------------------





5.    Borrower’s Representations, Warranties and Covenants.
(a)    The Borrower represents and warrants to the Holder that the Borrower is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
(b)    The Borrower hereby represents and warrants to the Holder that, as of the
date hereof, (i) it has all requisite power to own its assets and carry on its
business, (ii) it has all requisite power and authority to enter into and
deliver this Secured Note and to perform its obligations hereunder and to make
them admissible; (iii) the execution, delivery and performance by the Borrower
of this Secured Note, and the consummation of all of the transactions
contemplated hereby, have been duly and validly authorized by the Borrower;
(iv) the execution, delivery, and performance by the Borrower of this Secured
Note does not and will not contravene (A) its organizational or constitutional
documents, as applicable, (B) any contractual or judicial restriction binding on
or affecting the Borrower, or (C) any law, statute, rule or regulation, or
order, judgment, injunction or decree of any court, administrative agency or
government body applicable to the Borrower, except in cases of clauses (B) or
(C), where such contravention would not reasonably be expected to result in a
Material Adverse Effect; (v) no authorization, approval, consent of, or filing
with any governmental body, department, bureau, agency, public board, authority
or other third party is required for the consummation by the Borrower of the
transactions contemplated by this Secured Note, other than (x) such
authorizations, approvals, consents or filings as have been obtained by the
Borrower and (y) the filing of UCC financing statements or other perfection
instruments as shall be made on or after the date hereof; and (vi) this Secured
Note is the legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
6.    Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Secured Note:
(a)    the Borrower fails to pay any principal, any accrued interest or any
other Note Obligations owing under this Secured Note when due, including,
without limitation, pursuant to Section 3(b) above upon the occurrence of a
Monetization Event, and such failure continues for twenty (20) calendar days
after written notice to the Borrower;
(b)    any failure by any TBG Entity to materially perform or observe any other
covenant or agreement under any Transaction Agreement, including, without
limitation, the failure to pay any amount in excess of $250,000 when due and
payable under any Transaction Agreement, or any failure by TBG Holdings to
materially perform or observe any covenant or agreement required to be performed
by it under any Note Document to which it is a party;
(c)     any representation, warranty, certification, or statement of fact made
or deemed made by the Borrower, any other TBG Entity, or TBG Holdings in any
Note Document to which such Person is a party, shall be incorrect or misleading
in any material respect on the date as of which such representation, warranty,
or certification was made;
(d)    (i) the filing of a petition by or against any TBG Entity under any
provision of the Bankruptcy Code, or under any similar state, federal, or
foreign law relating to bankruptcy, insolvency or other relief for debtors, or
analogous step or procedure for debtors; (ii) the appointment or order for the
appointment of a receiver, administrative receiver, interim receiver, receiver
and manager, administrator, examiner, monitor, trustee, custodian or liquidator
of or for all or any material part of the assets or property of any TBG Entity;
(iii) the making of a general assignment for the benefit of creditors by any TBG
Entity, or (iv) the admission in writing by any TBG Entity of its inability to,
or the failure of any TBG Entity to, generally pay its debts as they become due;
(e)    (i) any Note Document or any Liens in the Collateral granted under the
Security Documents shall for any reason be revoked or invalidated, or otherwise
cease to be in full force and effect (for a reason other than due to any action
or omission of the Holder or its Affiliates), (ii) any TBG Entity, TBG Holdings,
or any other Person shall contest in any manner the validity or enforceability
of any Note Document to which such Person is a party or such Liens, (iii) any
TBG Entity, TBG Holdings, or any other Person shall deny that it has any further
liability or obligation under any Note Document to which such Person is a party,
or (iv) the Holder shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Security Documents (for a reason other
than due to any action or omission of the Holder or its Affiliates);
(f)    if a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
any TBG Entity and shall remain unsatisfied and unstayed for a period of thirty
(30) days or more; or
(g)     if any material portion of any TBG Entity’s assets or the Collateral is
attached, seized, expropriated, acquired by compulsory purchase, subjected to a
writ or distress warrant, or is levied upon and such attachment, seizure,
expropriation, nationalization, intervention, restriction, writ or distress
warrant or levy has not been removed, discharged or rescinded within thirty (30)
days, (ii) if a judgment or other claim becomes a Lien upon any material portion
of any TBG Entity’s





--------------------------------------------------------------------------------





assets or the Collateral or (iii) if a notice of Lien, levy, or assessment is
filed of record with respect to any TBG Entity’s assets or the Collateral by the
United States government, or any department, agency or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within thirty (30) days after such TBG Entity or TBG Holdings receives
notice thereof; provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by such TBG Entity or TBG Holdings.
7.    Remedies Upon an Event of Default.
(a)    Acceleration. Upon the occurrence of any Event of Default, the Holder, at
its sole option, may by notice to the Borrower, declare the unpaid principal
amount of this Secured Note, all interest accrued and unpaid hereon, all other
Note Obligations, and all other amounts payable hereunder (i) to be immediately
due and payable, whereupon the unpaid principal amount of this Secured Note, all
such interest, all other Note Obligations, and all such other amounts shall
become immediately due and payable, without presentment, demand, protest or
further notice of any kind; or (ii) to be due and payable in immediately
available funds on the first business day of each calendar month on such terms
as reasonably determined by the Holder in its sole discretion, whereupon the
unpaid principal amount of this Secured Note, all such interest, all other Note
Obligations, and all such other amounts shall become due and payable in
accordance with such terms, without presentment, demand, protest or further
notice of any kind, without prejudice to the Holder’s ability to make the
declarations in clause (i) upon a subsequent Event of Default; provided,
however, that upon the occurrence of an Event of Default described in Section
6(d) above, all obligations of the Borrower to the Holder under this Secured
Note shall be automatically and immediately due and payable without any action
or notice by the Holder.
(b)    Exercise of Remedies. Upon the occurrence of an Event of Default, the
Holder shall have the rights and remedies of a secured party as permitted by
law, including, without, limitation, all rights and remedies set forth in the
Security Documents.
8.    Certain Waivers. The Borrower hereby waives diligence, demand,
presentment, protest or further notice of any kind.
9.    No Waiver. No course of dealing between the Borrower and the Holder shall
operate as a waiver of any of the Holder’s rights under this Secured Note. No
single or partial exercise of any power under this Secured Note shall preclude
any other or further exercise of such power or exercise of any other power. No
delay or omission on the part of the Holder in exercising any right under this
Secured Note shall operate as a waiver of such right or any other right
hereunder.
10.    Notices; Jurisdiction; Venue. Section 9 (Notices), Section 10(h)
(Jurisdiction), Section 10(i) (Venue) of the US Guarantee and Security Agreement
shall apply to this Secured Note, mutatis mutandis.
11.    Successors and Assigns. This Secured Note shall be binding on the
Borrower and its successors and assigns, and shall be binding upon and inure to
the benefit of the Holder, any permitted future holder of this Secured Note and
their respective permitted successors and assigns. The Borrower may not assign
or transfer this Secured Note or any of its obligations hereunder without the
prior written consent of the Holder. The Holder may not assign or transfer this
Secured Note or any of its rights or benefits hereunder to any other party
without the prior written consent of the Borrower.
12.    Amendments. None of the provisions of this Secured Note may be amended
except pursuant to a written agreement signed by the Borrower and the Holder.
13.    Severability. If any term or provision of this Secured Note shall be
deemed prohibited by or invalid under any applicable law, such provision shall
be invalidated without affecting the remaining provisions hereof.
14.    Governing Law. This Secured Note shall be governed by, and construed in
accordance with, the law of the State of DELAWARE WITHOUT REGARD TO
CONFLICTS-oF-LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
15.    Holder Expenses. Subject to Section 3(c), the Borrower shall pay or
reimburse all Holder Expenses to the Holder on the Maturity Date.
16.    Survival. The Borrower’s obligations under Section 2(f), together with
Section 3(c) of this Secured Note, shall survive any assignment of rights by the
Holder, and the termination, satisfaction or discharge of all Note Obligations.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed this Secured Note under seal
as of the date first above written.
BORROWER
The Beautiful Group Management, LLC




By:________________________________
Name:______________________________
Title:_______________________________                







--------------------------------------------------------------------------------





EXHIBIT A
CONTINGENT PAYMENT RIGHT
(US WORKING CAPITAL)
This CONTINGENT PAYMENT RIGHT (US WORKING CAPITAL) (this “Contingent Payment
Right”), dated as of [___________], 2020, is made by (i) The Beautiful Group
Management, LLC, a Delaware limited liability company, (ii) Archetype Capital
Group, LLC, a Delaware limited liability company; (iii) The Beautiful Group
Ventures, LLC (f/k/a The Beautiful Group Real Estate, LLC), a Delaware limited
liability company; (iv) TBG IP Holder, LLC, a Delaware limited liability company
(collectively, the “Payors” and each, a “Payor”) and, (v) solely for purposes of
Section 2(a), The Beautiful Group Holdings, LLC, a Delaware limited liability
company (“TBG Holdings”), in favor of Regis Corp., a Minnesota corporation, for
itself and as agent for each of the other Regis Entities (in such capacities,
together with its successors and assigns, the “Payee”).
1.    Definitions. When used in this Contingent Payment Right, the following
terms shall have the following respective meanings:
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.
“Contingent Payment Amount” shall mean (x) the Original Contingent Payment
Amount plus (y) interest on the Original Contingent Payment Amount at the
Interest Rate from the date of this Contingent Payment Right, computed on the
basis of a year of 360 days and the actual number of days elapsed and compounded
annually on each yearly anniversary of the date of this Contingent Payment
Right, plus (z) Payee Expenses.
“Interest Rate” shall mean the rate per annum equal to LIBOR plus 1.00%.
“LIBOR” shall mean, for an interest period equal to twelve months, the rate per
annum determined by the Payee at approximately 11:00 a.m. (London time) on the
date that is two business days prior to the commencement of such interest period
by reference to the interest settlement rates for deposits in United States
dollars for such interest period, as set forth by (i) the ICE Benchmark
Administration, (ii) any successor service or entity that has been authorized by
the U.K. Financial Conduct Authority to administer the London Interbank Offered
Rate or (iii) any service selected by the Payee that has been nominated by such
an entity as an authorized information vendor for the purpose of displaying such
rates. For purposes of LIBOR, each interest period shall be twelve months, the
initial interest period shall commence on the date of this Contingent Payment
Right, and each subsequent interest period shall commence upon the expiration of
the preceding interest period.
“Monetization Event” shall mean (i) any sale, lease, exclusive license,
exchange, consolidation, merger, corporate reconstruction, amalgamation,
demerger, assignment, arrangement, composition, conveyance, or transfer of (x)
more than 15% of the book value of the aggregate assets of any TBG Entity to a
Third Party or (y) more than 15% of the equity (whether voting or non-voting) of
any TBG Entity to a Third Party, or (ii) any consolidation with or merger or
amalgamation of any TBG Entity with or into any Third Party, in each case of
clauses (i) or (ii), whether in a single transaction or a series of related
transactions, directly, indirectly, voluntarily, involuntarily, by operation of
law, pursuant to a merger, corporate reconstruction, amalgamation, arrangement,
composition, reorganization, dissolution, consolidation, bankruptcy, judicial
process, or otherwise.
“Net Proceeds” shall mean the proceeds received by any TBG Entity or TBG
Holdings (including, without limitation, any cash received by way of deferred
payment pursuant to a note or installment receivable, purchase price adjustment
receivable, royalty receivable, or otherwise, and any casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Monetization Event, net of (i) reasonable and customary out-of-pocket
fees and expenses incurred by such party in connection therewith (including,
without limitation, legal, accounting, and investment banking fees and expenses)
and (ii) taxes paid or reasonably estimated to be payable as a result of
thereof.
“Original Contingent Payment Amount” shall mean $[____________].
“Payee Expenses” shall mean all reasonable and documented fees and expenses
incurred by the Payee (including the reasonable fees and expenses of counsel) in
connection with the enforcement or protection of any of the Payee’s rights and
remedies under this Contingent Payment Right, including, without limitation, in
connection with any work-out, restructuring, or collection of the obligations
hereunder, or any bankruptcy or insolvency proceeding filed by or against any
TBG Entity or TBG Holdings.
“Person” shall mean any individual, any partnership, any corporation, any
business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state, provincial, or local government, any political subdivision
thereof, and any department, agency, authority or bureau of any of the
foregoing.





--------------------------------------------------------------------------------





“Regis Entities” shall mean each of (i) the Payee, (ii) Regis, Inc., a Minnesota
corporation, and (iii) The Barbers, Hairstyling for Men & Women, Inc., a
Minnesota corporation.
“TBG Entities” shall mean each of the Payors and their respective successors or
assigns.
“Third Party” shall mean any Person that is not a TBG Entity or an Affiliate of
a TBG Entity.
2.    Contingent Payment Right.
(a)    Amount. FOR VALUE RECEIVED, the Payors and TBG Holdings, jointly and
severally, hereby unconditionally promise to pay to the Payee, upon each
Monetization Event occurring on or before [_____________], 2023, an amount equal
to 15% of the Net Proceeds of such Monetization Event; provided, that the amount
payable under this Contingent Payment Right (aggregated over all such
Monetization Events) shall not exceed the Contingent Payment Amount. All
payments hereunder shall be made in United States dollars by wire transfer in
immediately available funds to an account designated by the Payee to the Payors.
(b)     Application of Payments. All payments hereunder shall be applied as
follows: first, to all Payee Expenses until paid in full in cash, second, to all
unpaid interest accrued since the most recent yearly anniversary of the date of
this Contingent Payment Right until paid in full in cash, and third to the
remaining Contingent Payment Amount.
(c)    No Set-Off by Payors. All payments by the Payors under this Contingent
Payment Right shall be made without set-off, reduction, or counterclaim of any
kind and without any deduction or withholding for any taxes or fees of any
nature; provided, however, that if any Payor shall be required to deduct or
withhold any taxes from such payments, then (a) the sum payable shall be
increased as necessary so that, after making all required deductions or
withholdings (including on amounts payable pursuant to this subsection 2(c)),
the Payee receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (b) such Payor shall make such deductions
or withholdings, (c) such Payor shall pay the full amount deducted to the
relevant governmental authority in accordance with applicable law, and (d) the
Payors shall, jointly and severally, otherwise indemnify and save harmless the
Payee from any such taxes (including interest, additions to tax or penalties
applicable thereto).
3.    Successors and Assigns. This Contingent Payment Right shall be binding on
each Payor and its successors and assigns, and shall be binding upon and inure
to the benefit of the Payee, any permitted future holder of this Contingent
Payment Right and their respective permitted successors and assigns. No Payor
may assign or transfer this Contingent Payment Right or any of its obligations
hereunder without the prior written consent of the Payee. The Payee may not
assign or transfer this Contingent Payment Right or any of its rights or
benefits hereunder to any other party without the prior written consent of the
Payors.
4.    Amendments. None of the provisions of this Contingent Payment Right may be
amended except pursuant to a written agreement signed by the Payors and the
Payee.
5.    Governing Law. This CONTINGENT PAYMENT RIGHT shall be governed by, and
construed in accordance with, the law of the State of DELAWARE WITHOUT REGARD TO
CONFLICTS-oF-LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
6.     Highest Lawful Rate.
Notwithstanding anything herein to the contrary, if during any period for which
interest is computed hereunder, the amount of interest computed on the basis
provided for in this Contingent Payment Right, together with all fees, charges
and other payments which are treated as interest under applicable law, as
provided for herein or in any other document executed in connection herewith,
would exceed the amount of such interest computed on the basis of the Highest
Lawful Rate, no Payor shall be obligated to pay, and the Payee shall not be
entitled to charge, collect, receive, reserve or take, interest in excess of the
Highest Lawful Rate, and during any such period the interest payable hereunder
shall be computed on the basis of the Highest Lawful Rate. As used herein,
“Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Payee in connection with this Contingent Payment
Right under applicable law.
7.     Survival. The Payors’ obligations under subsection 2(c) of this
Contingent Payment Right shall survive any assignment of rights by the Payee,
and the termination, satisfaction or discharge of all obligations under this
Contingent Payment Right.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Payor has duly executed this Contingent Payment Right
under seal as of the date first above written.
PAYORS
The Beautiful Group Management, LLC


By:________________________________
Name:______________________________
Title:_______________________________


Archetype Capital Group, LLC


By:________________________________
Name:______________________________
Title:_______________________________


The Beautiful Group Ventures, LLC


By:________________________________
Name:______________________________
Title:_______________________________


TBG IP Holder, LLC


By:________________________________
Name:______________________________
Title:_______________________________


Solely For Purposes of Section 2(a):
TBG HOLDINGS
The Beautiful Group Holdings, LLC


By:________________________________
Name:______________________________
Title:_______________________________







